R4$$DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-3g, 5b, and 7b), corresponding to claims 13-17, 19-20, and 23-25, in the reply filed on 03/26/2021 is acknowledged.
Claims 18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Status of the Claims
	Claims 13-25 are pending in the application. 
	Claims 1-12 were previously cancelled by Applicant in a Preliminary Amendment.
	Claims 18 and 21-22 have been withdrawn from current consideration as being drawn to a non-elected species.
	Claims 13-17, 19-20, and 23-25 remain under current consideration by the Examiner.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the following informalities: Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it exceeds the 150 word limit.
The abstract is objected to because the first sentence is an incomplete sentence.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In parag. [0062], line 12, “second depicted angle W2” should be replaced with --second depicted angle W3--.
In parag. [0062], lines 17 and 18 (two instances), “guide arm 7” should be replaced with --guide arm 16--.
In parag. [0065], line 2, “head side 5” should be replaced with --edge side 5--.
In parag. [0066], line 3, “groove 21” should be replaced with --groove 20--.
In parag. [0066], line 7, “head side 10” should be replaced with --edge side 10--.
Drawings
The drawings are objected to because of the following informalities:
Figs. 1-10 are objected to because they fail to show proper cross-hatching in accordance with 37 CFR 1.84(h)(3).  Each of these figures has been described in the disclosure as a sectional view; however, none of them show any cross-hatching to indicate the sectioned portion(s).
Fig. 2 is objected to because it shows two modified forms in the same figure:  37 CFR 1.84(h)(5) Modified forms. Modified forms of construction must be shown in separate views. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 23 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 23:  Line 2 of claim 23 should be amended to read –is held on to the one of the first and second panels--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 19-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan (US Patent 8,869,485).
	Re Claim 13:  Pervan discloses a connection (see Figs. 11a and 11b) for joining edge sides of adjacent first and second panels (1, 1’; see Figs. 6a-6d) by a substantially vertical joining movement to lock the first and second panels in horizontal and vertical directions, with one (panel 1, on the left-hand side of Figs. 11a and 11b) of the first and second panels having a locking edge (see annotated Fig. 11b below) for vertical locking, said connection comprising: 
a support strip (see below) formed as a projection on an edge side of the one of the first and second panels; 
a locking element (19) located below the support strip and arranged on the other one (panel 1’, on the right-hand side of Figs. 11a and 11b) of the first and second panels, said locking element (19) configured for displacement with respect to the first and second panels (1, 1’) behind the locking edge (as shown in Fig. 11b) by a pivoting movement (from the position of Figs. 11a to 
a locking strip (6) provided on the one (1) of the first and second panels, with the other one (1’) of the first and second panels resting in a locking position (see Fig. 11b) on the support strip (6) between a top side and the locking strip of the one of the first and second panels, said locking strip (6) sized to protrude furthest from the edge side of the one (1) of the first and second panels and to engage below the other one (1’) of the first and second panels to be subsequently laid for horizontal locking, 
said first and second panels (1, 1’) including upward and downward facing coupling channels and coupling beads (see annotated Figs. 11a and 11b below) for mutual engagement for horizontal locking.

    PNG
    media_image1.png
    342
    786
    media_image1.png
    Greyscale

Re Claim 14:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the leg (see annotated Fig. 11a above) is rigidly connected to the arcuate guide arm (see above).
Re Claim 15:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the guide groove (40; Fig. 11b) has at least one section with an arcuate curvature (at least at the lower surface of the groove 40).
Re Claim 16:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the guide groove (40) has a lower groove flank which has at least one section with a concave curvature (see annotated Fig. 11b below).
Re Claim 17:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the guide arm has a bottom side which faces a bottom side of the first and second panels and has at least one section with a convex curvature.
Re Claim 19:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the one (1) of the first and second panels has a locking surface(see annotated Fig. 11b below) which is inclined with respect to a laying plane and arranged adjacent to the locking edge for engagement with the locking projection.

    PNG
    media_image2.png
    343
    584
    media_image2.png
    Greyscale

Re Claim 20:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the guide arm has a free end (the end near ref. no. 40 in Fig. 11b) which is constructed such that a bottom side of the guide arm is pressed remote from a groove mouth of the guide groove (40) against a lower groove flank of the guide groove in the locking position in order to lock the first and second panels (1, 1’) vertically against each other.
Re Claim 23:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the other one (1’) of the first and second panels is held on the one (1) of the first and second panels by pressure exerted by the locking element (19) against the one of the first and second panels from below (in the position of Fig. 11b).
Re Claim 24:  Pervan discloses a connection (see Figs. 11a and 11b), wherein a locking movement of the locking element (19) between an initial position (see Fig. 11a) and a locking position (see Fig. 11b) is unidirectional and is directed exclusively from the other one (1’) of the first and second panels towards the one (1) of the first and second panels.
Re Claim 25:  Pervan discloses a connection (see Figs. 11a and 11b), wherein the locking element is produced by a machining process (“A tongue could also be made of an extruded or machined plastic or metal section, which could be further shaped with for example punching to form a flexible tongue”; see Col. 8 lines 25-27; see note below).
[Note:  Regarding the limitation “produced by a machining process”, Examiner notes that this limitation amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678